United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 21, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41107
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES VILLANUEVA,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-02-CR-44-1)
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant James Villanueva (“Villanueva”) appeals

the sentence imposed following his guilty plea conviction for

conspiracy to possess with intent to distribute more than 50 grams

of a mixture or substance containing methamphetamine.      He asserts

that the district court erred in imposing a two level enhancement

pursuant to U.S.S.G. § 3C1.2 for reckless endangerment during

flight.   Villanueva contends that his throwing of a bag containing



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
methamphetamine onto a public sidewalk while fleeing from the

police is insufficient to support the enhancement.

     “We review the district court’s factual finding that [a

defendant’s]    conduct     amounted        to    reckless     endangerment      during

flight under § 3C1.2 for clear error.”                   United States v. Lugman,

130 F.3d 113, 115 (5th Cir. 1997).                      “A factual finding is not

clearly erroneous as long as it is plausible in light of the record

as a whole.”    United States v. Duncan, 191 F.3d 569, 575 (5th Cir.

1999)(citation      omitted).           The       district      court    found    that

Villanueva’s    conduct     endangered           the    community    because   anyone,

including a child, could have picked up the methamphetamine and

ingested it.    The applicability of U.S.S.G. § 3C1.2 is not limited

“to situations resulting in actual harm or manifesting extremely

dangerous conduct by a defendant.”                 United States v. Jimenez, __

F.3d __, No. 02-40490, 2003 WL 566454 at *2 (5th Cir. Feb. 28,

2003).   Villanueva        has    not   shown          that   the   district   court’s

imposition     of   the    U.S.S.G.     §       3C1.2    enhancement    was    clearly

erroneous.

     Villanueva also contends that the imposition of the U.S.S.G.

§ 3C1.2 enhancement was based upon insufficient evidence.                         Even

though Villanueva objected to the imposition of the enhancement in

the district court, he did not object to the sufficiency of the

evidence supporting it.          Accordingly, we review this argument for

plain error only.         See United States v. Cabral-Castillo, 35 F.3d

182, 188-89 (5th Cir. 1994)(if a defendant objects to a sentencing

                                            2
adjustment in the district court, but on grounds different from

those raised on appeal, the new arguments raised on appeal are

reviewed for plain error only).         As the record shows sufficient

evidence of the quantity of methamphetamine thrown by Villanueva,

and the dangerousness of methamphetamine is well established, see

United States v. Stricklin, 290 F.3d 748, 749 n.1 (5th Cir. 2002),

the district court’s imposition of the U.S.S.G. § 3C1.2 enhancement

was   based   on   sufficient   evidence   and   is   not   plain   error.

Accordingly, Villanueva’s sentence is

AFFIRMED.




                                    3